Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 1 of 19 PagelD: 8

EXHIBIT A
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 2 of 19 PagelD: 9

SHOW OF CAUSE PROOF OF CLAIM DEMAND
SERVED OR PRESENTED via the: UNITED STATES POSTAL

SERVICE

by the UNITED STATES POST OFFICE via First Class Postage

Prepaid

Contract # 2019-4421568259170—-M02852261~ A5178R582©

PARTIES:

(RESPONDENTS/OFFEREE:)

To: TD AUTO FINANCE-CEO:
ATIN: C.E.O.

Address: Two Portland Square
Portland, ME 04112-9540

Account No.: Acct:# 1101028447
CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 0661

To: Supreme Court Clerk's Office
R. J. Hughes Justice Complex
Chief Justice Stuart Jeff Rabner
P.O. Box 970

Trenton, NJ 08625-0970
CERTIFIED MAIL NUMBER: 7018 2290 0000 4229 7331

To: Office Of The Attorney General

RJ Hughes Justice Complex

25 Market Street, Box 080

Trenton, NJ 08625-0080

CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 0685

To: UNITED STATES OF AMERICA

c/o U.S Department of Justice

950 Pennsylvania Ave N.W

Washington, DC 20530

CERTIFIED MAIL NUMBER: 7018 2290 0000 4229 7379

To: BROWN & CONNERY LLP

Attn: Jeffrey R. Johnson

Address: 360 Haddon Avenue

Westmont, New Jersey 08108

CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 0678

To: The United States Supreme Court
1 First St NE
Washington, DC 20543
CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 0692

To: Department of the Treasury
Bureau of the Fiscal Service
3201 Pennsy Drive, Building E
Landover, MD 20785
CERTIFIED MAIL NUMBER: 7018 2290 0000 4229 7348

To: Board of Governors of the Federal Reserve System
20th Street and Constitution Ave N.W
Washington, DC 20551

CERTIFIED MAIL NUMBER: 7018 2290 0000 4229 7355

To: United States District Court for the District of New Jersey.

50 Walnut Street

Newark, NJ 07101

Docket No : 2:17-cv-00599-MCA-LDW
CERTIFIED MAIL NUMBER: 7016 2070 0000 2227 3881
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 3 of 19 PagelD: 10

(CLAIMANTS/OFFEROR:)

From: Marion A. Pena
Address: 1170 Main St Apt 25
River Edge, New Jersey 07661

January 22, 2019
To the Holder in Due Course and/or agent and/or representative,

| Enter your name Here and associates have received your offer and
accept your offer under the following terms and conditions-

That you provide the following proof of claim, your failure to provide
proof of claim, and to accept payment for credit on account shall constitute

a breach of this binding self-executing

irrevocable contractual agreement coupled with interest and subject the
breaching party to fines, penalties, fees, taxes and other assessments.

10251. PROOF OF CLAIM, the legal status of these “un/non-constitutional legistative entities’ operating/functioning as sources of
authority for these so-called “Revised Codes/Statutes”; and specifically the United States Code and/or specifically THE ACT OF
MARCH 98TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL
REGISTRY, thereof, is not that of a corporation/quasi corporation; which, is also created by statute. (See: 73 C.J.S., Public
Administrative Law and Procedures, § 10, p. 372, citing: Parker v. Unemployment Compensation Commission, 214 S.W. 2d 529, 358
Mo. 365, which States: “The powers granted to an administrative body may be such as to establish it as a legal entity, and, although
not expressly declared to be a corporation, it may be considered a public quasi corporation.”; Texas & Pacific Railway

v. InterState Commerce Commission, 162 U.S. 197 (1895), which States: “The InterState Commerce Commission is a body
corporate, with legal capacity to be a party plaintiff or defendant in the Federal courts.”; 2 Am.Jur.2d, Administrative Law, § 32, p.56,
which States: “Some administrative agencies are corporate bodies with legal capacity ta sue and be sued.’].

I. SHOW OF CAUSE PROOF OF CLAIM DEMAND

10252. PROOF OF CLAIM, that the Legislative Reference Bureau, created by Act of April 27, 1909, P.L. 208, and,
reorganized by Act of May 7, 1923, P.L. 158, as a legislative “agency’ with the primary function to draft and pass upon
legislative bills and resolutions for introduction in the General Assembly, and to prepare for “adoption” by the General
Assembly, “Codes” by topics, of the existing general statutes for which it was handed over statutory authority in 1974 to
publish an “official publication” of the United States Code, is not operating/functioning as a “un/non-constitutional
legislative entity’; and, is not operating or functioning as a foreign corporate entity representing the source of authority for
the existence of statute(s)/law(s) known as the United States Code, in the capacity of an “administrative law agency”
administering the corporate affairs and public of that which created it by statute.

10253. PROOF OF CLAIM, these alleged statute(s)/law(s) of this “un/non-constitutional legislative entity’; i.e., the
Legislative Reference Bureau, operating/functioning as a foreign corporate “administrative law agency” are not by nature
akin private “by-laws” of a “corporation” for the administration of its internal Government and public; and, are binding and
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 4 of 19 PagelD: 11

of force or effect over and upon the private, non-enfranchised, and non-assumpsit's thereto; and therewith, living,
breathing, flesh-and-blood man, i.e. a natural person/man; and, as such, are not ultimately governed by, through, and
within the realm of commercial law as adopted and codified within The United States Code thereby; and therein,
representing commercial law for operating/functioning in commerce.

10254. PROOF OF CLAIM, whereas the Constitution for the United States of America at Article |, Section 8 and 10 clearly
prohibits the Congress from printing and issuing Federal Reserve Notes as it is a constitutional entity, or purportedly so,
and its actions are limited thereby; and therein, a corporation or trust is not; e.g., the Federal Reserve System, created by
Congressional Act in 1913, and as a “un/non-constitutional Congressional! entity” without the Constitution, and therefore
not bound NOR encumbered by said documentinstrument, may proceed to print and issue money (currency) which
would be an unconstitutional form of money for Congress; restrained as it is, by the instrument/document of its creation,
these “un/non-constitutional legislative entities”; e.g., the Legislative Reference Bureau, and the alleged statute(s)/law(s)
they create/generate is not a “un/non-constitutional” issue having no nexus with the Constitution; and, the binding force or
effect of said statute(s)/law(s) is not established/created solely from; or by, contract between the parties; which, once
silent judicial notice of said contract is taken by the Holder in due Course any affidavits in support thereof; and specifically
within the above referenced alleged Loan/Debt/Security Instrument, unless said presumption of a contract is rebutted?

a. Please note that although it is the United States Treasury Department who prints the so-called Federal
Reserve notes, these notes have no value and are not backed by anything-

“Federal Reserve notes are not redeemable, and receive no backing by

anything thishas been the case since 1933. The notes have no value for
themselves,” this is taken from the official website of the United States
financial expert, the United States Department of the Treasury whose job it
is to print the money to be utilized by the public, and note how they say

that since the government declared bankruptcy in 1933 their notes have had no
value.

An official website of the United States Government
_An official website of the United States Government
U.S. DEPARTMENT OF THE TREASURY,
https://www.treasury.gov/resource-center/fags/Currency/Pages/legal-tender.aspx

 

 

the Federal Reserve issues bookkeeping entry credit, there is no constitutional amendment permitting
the Federal Reserve and/or the treasury to create worthless items and declared them to be currency.
The Constitution has held that the monies created by Congress must have a value, and this is not a
market value but a national currency value. Federal Reserve bookkeeping entry credit is not regulated by
Congress, making this process by the Federal Reserve, the issuance of bookkeeping entry credit,
unconstitutional. That is, unless and until you can provide facts and conclusions of law and not opinion to
the contrary.

10255. PROOF OF CLAIM, that the original lender did not lend “bookkeeping entry credit” in the form of
a loan, and failed to provide such notification and clear, unambiguous, conspicuous
language/terminology that any reasonable man or woman would understand?” intentionally created
fraud in the factum" and withheld from plaintiff... “vital information concerning said debt and
all of the matrix involved in making the loan". Deutsche Bank v. Peabody, 866 N.Y.S.2d
91 (2008). EquiFirst, when making the loan, violated Regulation Z of the
Federal Truth in Lending Act- 15 USC §1601 and the Fair Debt Collections
Practices Act 15 USC §1692

10256. PROOF OF CLAIM- That the banking Holiday proclaimed by Pres. Roosevelt under
proclamation 2039 prohibiting any during the course of such emergency to include but not be limited
to deposits, credits, receipts, withdrawals within and between banking institutions has been
suspended, declared over, abolished, repealed?
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 5 of 19 PagelD: 12

10257. PROOF OF CLAIM- That the government loan represented by this account is not backed by the
full faith and credit of the United States government?

10258, PROOF OF CLAIM- That the government loan represented by this account is not secured by
insurance, and that the holder in due course is the beneficiary of that insurance?

10259. PROOF OF CLAIM- That the Loan associated with the debt is classified as a personal loan and
not an auto (Automobile) loan? And that if it were to be classified as an auto (Automobile) loan the
original lender would be responsible for capital gains taxes? That the Automobile is purchased not
from a bank but a Private Automobile Owner?

10260. PROOF OF CLAIM- That the property securing the loan (an unsecured loan), has been fully
paid as a result of the treasury program and/or other government program respecting or associated
with such loans ?

10261. PROOF OF CLAIM- That issuing the Joan in the form of “BOOKKEEPING ENTRY CREDIT”
was deceptive, intentional, and a deliberate attempt to conceal pertinent information regarding the
origination of the loan and the matrix associated thereto?

10262. PROOF OF CLAIM- That tax credits and/or a charge off whereby the government has issued
credits respecting the associated loan/debt has not been applied to the borrower’s side of the ledger
indicating the adjustment in balance?

10263. PROOF OF CLAIM- That the Administrative Procedures Act, do not recognize arbitration as an
alternative dispute resolution remedy?

10264. PROOF OF CLAIM- That the borrower is entitled to a full and complete accounting, as you
and/or your associated organizations are the keepers of record, the custodians of record, and or to
supply a full and complete accounting of the record upon demand? Please note that demand is
hereby made for a complete comprehensive accounting of this account, and the same deadline for
furnishing a response to this presentment is the exact same deadline for furnishing the accounting

as/is demanded!

10265. PROOF OF CLAIM- That your organization nor the original lender ever intended on limiting
lawful money as required in law, regulated by Congress and prescribed by the Constitution of the
United States of America?

10266. PROOF OF CLAIM- That there is no lawful statute and/or Constitution delegation of authority
authorizing your institution in creating “BOOKKEEPING ENTRY CREDIT", as a form of acceptable
currency within the United States?

10267. PROOF OF CLAIM- That all property in the United States is owned by the state by virtue of
government?

10268. PROOF OF CLAIM- That the following statement and/or record of Congress remains extant?

“Mr. Speaker, we are here now in chapter 11. Members of Congress are official trustees presiding over the greatest
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 6 of 19 PagelD: 13

reorganization of any Bankrupt entity in world history, the U.S. Government. We are setting forth hopefully, a

blueprint for our future. There are some who say it is a coroner's report that will lead to our demise.” [Rep. James
Traficant, Jr. (Ohio) addressing the House, Congressional Record, March 17, 1993, Vol. 33, page H-1303]

410269. PROOF OF CLAIM- That as a banking Institution the Borrower may utilize Bookkeeping Entry Credit as a
form of acceptable currency as it was the initiating currency of issuance-

Now, Therefore I, Franklin D. Roosevelt, President of the United States of America, in view of such national
emergency and by virtue of the authority vested in me by said Act ...do hereby proclaim, order, direct and declare

that ... there shall be maintained and observed by all banking institutions and all branches thereof located in the United
States of America, including the territories and insular possessions, a bank holiday, and that during said period all

banking transactions shalt be suspended. During such holiday ... no such banking institution or branch

shal) ... permit the withdrawal or transfer in any manner or by any device whatsoever, of any ... currency ... nor shall
any such banking institution or branch pay out deposits, make loans or discounts ... transfer credits ... or transact any
other banking business whatsoever.

During such holiday, the Secretary of the Treasury, with the approval of the President and under such
regulations as he may prescribe, is authorized and empowered (a) to permit any or all of such banking
institutions to perform any or all of the usual banking functions, (b) to direct, require or permit the issuance
of clearing house certificates or other evidences of claims against assets of banking institutions, and (c) to
authorize and direct the creation in such banking institutions of special trust accounts for the receipt of new
deposits which shall be subject to withdrawal on demand without any restriction or limitation and shall be
kept separately in cash or on deposit in Federal Reserve Banks or invested in obligations of the United
States.

As used in this order the term "banking institutions” shall include all Federal Reserve Banks, national
banking associations, banks, trust companies, savings banks, building and loan associations, credit unions, or

other corporations, partnerships, associations or persons, engaged in the business of receiving deposits,
making loans, discounting business paper, or transacting any other form of banking business
- Proclamation 2039-—Declaring Bank Holiday March 9, 1933; Public Papers and Addresses of
Franklin D. Roosevelt declared Law By the General Assembly US Congress March 9, 1933 and the Act
associated by the same name.
10270. PROOF OF CLAIM- That the loan and the Associated Debt is an Obligations of the UNITED
STATES as defined in statute-

September 14, 1976."' The Senate Special Committee had found

th resi velt' ro atio ional
emergency were still extant, See: SENATE SPECIAL COMMITTEE ON NATIONAL EMERGENCIES

AND DELEGATED EMERGENCY POWERS, FINAL REPORT: NATIONAL EMERGENCIES AND

DELEGATED EMERGENCY POWERS, S. Rept. No. 94-922, 94th Cong., 2d Sess. (1976). P.L. 94-412
(Sept. 14, 1976); 90 Stat. 1255; 50 U.S.C. 1601 et seq.

10271. PROOF OF CLAIM- That “The ownership of all property is NOT in the state; AND THAT
individual so-called ‘ownership’ is only by virtue of the government, i.e., law, amounting to
mere user; and THAT use must be in accordance with law and subordinate to the necessities of
the state." Senate Document No. 43, 73rd Gongress, 1st Session;

10272. PROOF OF CLAIM- That "Under the new law the money is issued to the banks in return for
government obligations... The money will be worth 100 cents on the dollar, because it is backed
by the credit of the nation. THAT IT represents a mortgage on all the homes, and ... all the
people of the nation." Congressional Record, March 9, 1933 on HR 1491 p. 83.

10273. PROOF OF CLAIM- That it has been “Resolved by the Senate and the House of
Representatives of the United States of America in Congress assembled: That (a) every
provision contained in or made with respect to any obligation which purports to give
the obligee the right to require payment in gold or a particular kind of coin or currency, or in
an amount in money of the United States measured thereby, is declared to be against public
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 7 of 19 PagelD: 14

policy, and no such provision shall be contained in or made with respect to an obligation
hereafter incurred. Every obligation heretofore or hereafter incurred, whether or not any such
provision is contained therein or made with respect thereto, shall be discharged upon
payment, dollar for dollar, in any such coin or currency, which at the time of payment is legal
tender for public or private debts . . ." The GOLD Abrogation Act of June 5th, 1933

10274, PROOF OF CLAIM- That “Since March 9, 1933, the United States has been in a state of
declared national emergency.” "These proclamations give force to 470 provisions of federal law.
These hundreds of statutes delegate to the President extraordinary powers exercised by Congress,
which affect the lives of American citizens in a host of all-encompassing manners. This vast range of
powers taken together, confer enough authority to rule this country without reference to normal
constitutional process.” Senate Report 93-549, July 24, 1973

10275. PROOF OF CLAIM- That the following is the current and is the current understanding:

[Mr. McPhadin] “... The first section of the bill, as | grasped it, is practically the war
powers that were given back in 1917. | would like to ask the chairman of the committee if
this is

a plan tochange the holding of the security back of the Federal Reserve notes fo the Treas
ury of the United States rather than the Federal Reserve agent.”

[Mr. Stiggle] “This provision is for the issuance of Federal Reserve bank notes; ana not for
Federal Reserve notes; and the security back of it is the obligations, notes, drafts, bills

of exchange, bank acceptances, outlined in the section to which the gentleman has
referred.”

[McPhadin] “Then the new circulation is to be Federal Reserve bank notes ana not_

Federal Reserve notes. |s that true?”
[Stiggle] “Insofar as the provisions of this section are concerned, yes.”

“[Mr. Britain} From my observations of the bill as it was read to the House, it would

appear that the amount of bank notes that might be issued by the Federal Reserve
System is not limited. That will depend entirely upon the mount of collaterai that is

presented from time to time from exchange for bank notes. Is that not correct?”
[McPhadin] “Yes, | think that is correct.”???

the Congressional Record during the debate over the Emergency Banking Act of 1933.

10276. PROOF OF CLAIM- That the amendment of § 5(b) provided that the Act can only be invoked “(d)uring the time of
war." The elimination of the exclusion made clear that any and all emergency powers that might have previously been
available pursuant to a national emergency declared under § 5(b) Congress did not formally terminate the one
declared by President Roosevelt (apparently believing that only the President could do sa). And so, 50 U.S.C. App. 5(b);
12 U.S.C. 95a. In amending TWEA, Congress did provide for the continuation of the emergency and of any economic
sanctions that were the result of a Presidential declaration of national emergency that were in effect on July 1, 1977,
subject to automatic termination unless they were renewed annually. This provision allowed the continuation of the
National Bankruptcy and the National Banking Holiday, as well as the sanctions on regimes like Cuba, North
Korea, China, and North Vietnam to continue without the President having to declare a new national emergency under
IEEPA. See 50 U.S.C.A. App. 5, note.

40277. PROOF OF CLAIM- That as first adopted in 1976, the National Emergencies Act excluded fron its purview Section
5(b) of the Trading with the Enemy Act. As noted above, the law under which President Roosevelt issued the declaration
of national emergency with respect to the National bankruptcy was never cancelled. With the Cold War sections under
that act had also been used by the executive branch as the legal basis for imposing economic sanctions on the
communist nations of North Korea, Cuba, China, and North Vietnam; and the National Emergencies Act had been
terminated, there would have been no other legal basis for continuing the sanctions against those countries, accept to
enact a set of new specific laws, Congress chose not to consider. As a consequence, the State Department asked that
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 8 of 19 PagelD: 15

Section 5(b) be excluded from the National Emergencies Act until other legislation providing a basis for the
continuation of
economic sanctions against those countries could be enacted. Is this not the case?

10278. PROOF OF CLAIM- That “Whenever in the judgment of the Secretary of the Treasury such
action is necessary to protect the currency system of the United State, the Secretary ofthe Treasury,
in his discretion, may regulate any or all individuals... Whoever shail not comply with the provisions of this
acl shall be fined not more than $10,000 or if a natural person, may in addition to such fine may be imprisoned
for a year, not exceeding ten years.” [Stat 48, Section 1, Title 1, Subsection N, March 9, 1933]; that it is under
discretion and the direct supervision of the United States treasury that the banking institutions are utilizing
“bookkeeping entry credit”, and because the law defines a “banking institution” as one who engages in the
business of banking i.e. banking business, during this current national banking emergency defined in law as
bankruptcy, such “bookkeeping entry credit utilization” is construed as currency of the United States, and may
be utilized for the payment and/or repayment of a Joan instituted and or issued in the same species, is this not
so?

10279. PROOF OF CLAIM, that you notify the undersigned and/or the undersigned’s representative of your attempt to
deceive them, and that they knowingly and intentionally agreed to such deception, for instance, if this matter involve the
lending of credit, auto loan, and/or a mortgage loan, proof that you provided the borrower with evidence as to the
origination of the loan, and the species of currency utilized in the origination of the loan?

10280. PROOF OF CLAIM, that you have provided and/or will provide to the undersigned a copy of the original contract in
its current state, without alterations and or amendments, for we know that any alteration and/or amendment on a contract
has to be done in the presence of the other party with the approval of the other party, and that if you have provided a
copy prior to the issuance of this document please provide proof and the date upon which such was done, and if you
have not provided a copy please provide a copy with your response, and failure to do so would be constituted as a refusal
on your part and a breach of this agreement invoking the tacit acquiescence and your forfeiture and waiver of all rights
and full consent to every provision of the agreement and the penalties and assessment and fees associated therewith.

10281. PROOF OF CLAIM, that you provide a list of all of your subsidiaries, EIN numbers and the like, plus a copy of your
COMPREHENSIVE ANNUAL FINANCIAL REPORT for the past 10 years inclusive of notes, ledgers, references, with
term definitions within the next 14 calendar days, as the custodian of record for this account, you are to highlight the
Association of this account within those records, failure to do so will invoke the default principles of this agreement and
your full and complete consent with all of the terms and conditions as well as penalties associated thereto, hereto,
therewith.

10282. PROOF OF CLAIM, that you will not attempt to circumvent the process after default, or after your consent and
approval and agreement to this presentment, and that you agree that any attempt to circumvent the process shall invoke
and cause to be placed in full affect the treble damage provision of this agreement plus, penalties, fines, assessment,
fees.

10283. PROOF OF CLAIM, that you agree that if you should in any way attempt to evade, and or provide a general
response, and or refuse to respond, and or refuse to provide the evidence and information and/or documents and/or
records demanded, that you are guilty of fraud, deception, racketeering, and you will not object to your full prosecution as
an organization with the co-conspirators mainly your Board of Directors if you are a corporation, with a minimum jail time
of five years day for day and a maximum not to exceed that of 65% of a proscribed Jaw. And that such failure and/or
refusal on your part shall constitute your binding and willful consent to the relinquishing of the fotal value of the claim of
this agreement, payable on demand with your waiver to a defense, and or a trial, and or hearing, and or notice, and or
presentment, and or right to review and or right to appeal and or right to object!

il. CAVEAT

10284. Please understand that while the Undersigned wants, wishes and desires to resolve this matter as promptly as
possible, the Undersigned can only do so upon Respondent(’s) ‘official response’ to this Conditional Acceptance for
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 9 of 19 PagelD: 16

Value and counter offer/claim for Proof of Claim by Respondent(’s) providing the Undersigned with the requested and
necessary Proof of Claims raised herein above.

10285. Therefore, as the Undersigned is not a signatory; NOR a party, to your “social compact” (contract) known as the
Constitution (Charter) of the UNITED STATES; NOR noticed NOR cognizant, of any agreement/contract between the
UNITED STATES, and the Undersigned and specifically any obtained through FULL DISCLOSURE and containing any
FAIRMVVALUABLE CONSIDERATION therein, which would act/operate to create and establish a “relationship” (nexus) and
thereby; and therein, bind the Undersigned to the specific “source of authority” for the creation and existence of the
alleged statute(s)/law(s) as contained and allegedly promulgated within the “Code” known as the United States Code;
which, with the privity of contract or contract itself would thereby; and therein, create and establish legal force and or
effect of said statute(s)/law(s) over and upon the Undersigned; and, would aiso act/operate to subject the Undersigned to
the “statutory jurisdiction” of the UNITED STATES, its laws, venue, jurisdiction, and the like of its commercial
courts/administrative tribunals/units and thereby, and therein, bind the Undersigned to said courts/administrative
tribunal’s/unit’s decisions, orders, judgments, and the like; and specifically as within the above referenced
alleged Commercial/Civil/Cause; and, which would act/operate to establish and confer upon said court/administrative
tribunal/unit the necessary requirement/essential of “subject-matter jurisdiction” without which it is powerless to move in
any action other than to dismiss. And as a result thereof the parties agree that any statute and/or code introduced by the
United States Congress and or state legislature under its non-governmental capacity ie. it’s “corporate business
commercial transacting capacity”, are not binding on any of the parties, and cannot be introduced and or used as any
justification for any proceeding, and/or procedure, and or remedy respecting this matter. That the arbitration process is
binding on all parties and is the sole and exclusive remedy for redressing any issue associated with this agreement. That
this agreement supersedes and predates as well as replaces any and all prior agreements between the parties, and is
binding on ali parties and irrevocable, and the parties agreed to the terms and conditions of this agreement upon default
of the defaulting party as of the date of the default, that the value of this agreement is $116,313 (ONE HUNDRED
SIXTEEN THOUSAND THREE HUNDRED THIRTEEN DOLLARS), the amount demanded is ($116,313). The
Undersigned once more respectfully requests the Respondent(s) provide said necessary Proof of Claims so as to resolve
the Undersigned’s confusion and concems within this/these matter(s). Otherwise, the Undersigned must ask, “What is the
Undersigned’s remedy?”

10286. THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of record has access to the
requested and necessary Proof of Claims, and otherwise being in a ‘catbird’s seat’ to provide the requested and
necessary Proof of Claims raised herein above, Respondent(s) is able, capable, and most qualified to inform the
Undersigned — on those matters relating to and bearing upon the above referenced
alleged CIVIL/COMMERCIAL/Cause and thereby; that there is a duty on the part of the parties to communicate and/or
respond to the aforementioned proof of claim and/or demand associated with this self-executing binding irrevocable
contractual agreement coupled with interests and therein, has an obligation to clear-up all confusion and concerns in said
matter(s) for the Undersigned as to the nature and cause of said process(s), proceeding(s), and the like as well as the
lawfulness and validity of such to include; inter ali, all decisions, orders, and the like within; and arising from, all such
within said Commercial/Civil/Cause.

10287. The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar days; to commence the day
after receipt of this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, in which to gather and
provide the Undersigned with the requested and necessary Proof of Claims raised herein above, with the instruction, to
transmit said Proof of Claims to the Undersigned and the below named Notary/Third Party and or their representative as
stipulated and attached hereto if applicable, for the sole purpose of certifying RESPONSE or want thereof from
Respondent(s). Further, the Undersigned herein; and hereby, extends to the Respondent(s) the offer for an additional ten
(10) Calendar days in which to provide the requested and necessary Proof of Claims raised herein above. If
Respondent(s) desires the additional ten (10) Calendar days, Respondent must cause to be transmitted to the
Undersigned and the below named Notary/Third Party etc. al; a signed written REQUEST. Upon receipt thereof, the
extension is automatic; however, the Undersigned strongly recommends the Respondent(s) make request for the
additional ten (10) Calendar days well before the initial ten (10) Calendar days have elapse to allow for mailing time.
NOTICE: Should Respondent(s) make request for the additional ten (10) Calendar days, said request will be deemed
“good faith” on the part of Respondent(s) to perform to this offer and provide the requested and necessary Proof of
Claims. Should Respondent(s) upon making request for the additiona! ten (10) Calendar days, of which there will be,
cannot be, and shall not be any extension as the aforementioned requested information is required to be readily available
for inspection and review upon demand, then fail or otherwise refuse to provide the requested and necessary Proof
of Claims, and/or fails to provide the specific information in full detail as specified according to the terms of this
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 10 of 19 PagelD: 17

agreement, and or shall cause to have presented a nonresponse, and or a general response, and or a nonspecific
response, which shall only constitute as an attempt to evade, to avoid, to delay, said act(s) on the part of Respondent(s)
shall be deemed and evidenced as an attempted constructive fraud, deception, bad faith, and the like upon Respondent's
(s’) part and further attempts to cause an inflict injury upon the Undersigned. Further, the Undersigned herein strongly
recommends to Respondent(s) that any Proof of Claims and request for the additional ten (10) Calendar days be
transmitted “Certified” Mail, Return Receipt Requested, and the contents therein under Proof of Mailing for the good of all
concerned.

10288. Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary Proof of Claims raised
herein above within the expressed period of time established and set herein above, Respondent(s) will have failed
to State any claim upon which relief can be granted. Further, Respondent(s) will have agreed and consented through
“tacit acquiescence” to ALL the facts in relation to the above referenced alleged Commercial/Civil/Cause, as raised herein
above as Proof of Claims herein; and ALL facts necessarily and of consequence arising there from, are true as they
operate in favor of the Undersigned, and that said facts shall stand as prima facie and ultimate (un-refutable) between the
parties to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, the corporate Government
juridical construct(s) Respondent(s) represents/serves, and ALL officers, agents, employees, assigns, and the like in
service to Respondent(s), as being undisputed. Further, failure and/or refusal by Respondent(s) to provide the requested
and necessary Proof of Claims raised herein above shail act/operate as ratification by Respondent(s) that ALL facts as
set, established, and agreed upon between the parties to this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim, are true, correct, complete, and NOT misleading.

Ill. ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

10289. ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s), in accordance
with and pursuant to the principles and doctrines of “clean hands” and “good faith,” that by Respondents(s) failure and or
refusal to respond and provide the requested and necessary Proof of Claims raised herein above and thereby; and it shail
be held and noted and agreed to by all parties, that a general response, a nonspecific response, or a failure to respond
with specificities and facts and conclusions of common law, and or to provide the requested information and
documentation that is necessary and in support of the agreement shall constitute a failure and a deliberate and intentional
refusal to respond and as a result thereby and or therein, expressing the defaulting party's consent and agreement to
said facts and as a result of the self-executing agreement, the following is contingent upon their failure to respond in good
faith, with specificity, with facts and conclusions of common-law to each and every averment, condition, and/or claim
raised; as they operate in favor of the Undersigned, through “tacit acquiescence,” Respondent(s) NOT ONLY expressly
affirm the truth and validity of said facts set, established, and agreed upon between the parties to this Conditional
Acceptance for Value and counter offer/claim for Proof of Claim, but Respondent(s); having agreed and consented to
Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims raised herein above,
will create and establish for Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising
necessarily therefrom; and,

40290. In accordance with and pursuant to this agreement; a contractually (consensual) binding agreement between the
parties to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim to include the corporate
Government Agency/Department construct(s) whom Respondent(s) represents/serves; as well as, ALL officers, agents,
employees, assigns, and the like in service to Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY
of the facts already agreed upon by the parties set and established herein; and necessarily and of consequence arising
therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and confirmation of the award in
the District Court of the United States at any competent court under original jurisdiction, in accordance with the general

principles of non-statutory Arbitration, wherein this Conditional Acceptance for the Value/Agreement/Contract No. 2019-

4421568259 170-M02852261— A5178R582© e constitutes an agreement of all interested parties in the event of a
default and acceptance through silence/failure to respond when a request for summary disposition of any claims or
particular issue may be requested and decided by the arbitrator, whereas a designated arbitrator shall be chosen at
random, who is duly authorized, and in the event of any physical or mental incapacity to act as arbitrator, the
Undersigned shall retain the authority to select any neutral(s)/arbitrator(s) that qualify pursuant to the common law right to
arbitration, as the arbitration process is a private remedy decided upon between the parties, and with respects this
agreement, the defaulting party waives any and all rights, services, notices, and consents to the undersigned and or the
undersigned’s representative selection of the arbitrator thereby constituting agreement, and any controversy or claim
arising out of or relating in any way to this Agreement or with regard to its formation, interpretation or breach, and any
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 11 of 19 PagelD: 18

issues of substantive or procedural arbitrability shall be settled by arbitration, and the arbitrator may hear and decide the
controversy upon evidence produced although a party who was duly notified of the arbitration proceeding did not appear;
that the Undersigned deems necessary to enforce the “good faith” of ALL parties hereto within without respect to venue,
jurisdiction, law, and forum the Undersigned deems appropriate.

10291. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on assets, properties heid by
them or on their behalf for ALL injuries sustained and inflicted upon the Undersigned for the moral wrongs committed
against the Undersigned as set, established, agreed and consented to herein by the parties hereto, to include but not
limited to: constitutional impermissible misapplication of  statute(s)faw(s) in the above referenced
alleged Commercial/Civil/Cause; fraud, conspiracy (two or more involved); trespass of title, property, and the like; and,
ALL other known and unknown trespasses and moral wrongs committed through ultra vires act(s) of ALL involved herein;
whether by commission or omission. Final amount of damages to be calculated prior to submission of Tort Claim and/or
the filing of lien and the perfection of a security interest via a Uniform Commercial Code financing 1 Statement; estimated
in excess of TEN (10) Million dollars (USD- or other lawful money or currency generally accepted with or by the financial
markets in America), and notice to Respondent('s) by invoice. Per Respondent(’s) failure and or refusal to provide the
requested and necessary Proof of Claims and thereby; and therein consenting and agreeing to ALL the facts set,
established, and agreed upon between the parties hereto, shail constitute a self-executing binding irrevocable durable
general power of attorney coupled with interests;this Conditional Acceptance for Value and counter offer/claim for Praof
of Claim becomes the security agreement under commercial law whereby only the non-defaulting party becomes the
secured party, the holder in due course, the creditor in and at commerce. It is deemed and shall always and forever be
held that the undersigned and any and all property, interest, assets, estates, trusts commercial or otherwise shall be
deemed consumer and household goods not-for-profit and or gain, private property, and exempt, not for commercial use,
nontaxable as defined by the Uniform Commercial Code article 9 section 102 and article 9 section 109 and shall not in
any point and/or manner, past, present and/or future be construed otherwise- see the Uniform Commercial Code article 3,
8, and 9.

10292. Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if request was made by
signed written application for the additional ten (10) Calendar days to elapse without providing the requested and
necessary Proof of Claims, Respondent(s) will go into fault and the Undersigned will cause to be transmitted a Notice of
Fault and Opportunity to Cure and Contest Acceptance to the Respondent(s); wherein, Respondent(s) wil! be given an
additional three 3) days (72 hours) to cure Respondent’s (s’) fault. Should Respondent(s) fail or otherwise refuse to cure
Respondent's(s’) fault, Respondent will be found in default and thereby; and therein, Respondent will have established
Respondent’s(s’) consent and agreement to the facts contained within this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim as said facts operate in favor of the Undersigned; e.g., that the judgment of alleged “court of
record” within the above referenced alleged Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter
jurisdiction of said venue; insufficient document (Information) and affidavits in support thereof for want of establishing a
claim of debt; want of Relationship with the “source of authority” for said statute(s)Aaw(s) for want of privity of contract, or
contract itself; improperly identified parties to said judgment, as well as said dispute/matter; and, Respondent(s) agrees
and consents that Respondent(s) does have a duty and obligation to Undersigned; as well as the corporate Government
Department/agency construct(s) Respondent(s) represents/serves, to correct the record in the above referenced alleged
Commercial/Civil/Cause and thereby; and therein, release the indenture (however termed/styled) upon the Undersigned
and cause the Undersigned to be restored to liberty, and releasing the Undersigned’s property rights, as well as ALL
property held under a storage contract in the “name” of the all-capital-ietter “named” defendant within the above
referenced alleged Commercial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., for
the commercial corporate Government construct d.b.a. the United States. That this presentment is to be construed
contextually and not otherwise, and that if any portion and/or provision contained within this presentrnent, this self-
executing binding irrevocable contractual agreement coupled with interests, is deemed non-binding it shall in no way
affect any other portion of this presentment. That the arbitrator is permitted and allowed to adjust the arbitration award to
no less than two times the original value of the properties associated with this agreement, plus the addition of fines,
penalties, and other assessments that are deemed reasonable to the arbitrator upon presentment of such claim,
supported by prima facie evidence of the claim.

10293. The defaulting party will be estopped from maintaining or enforcing the original offer/presentment; i.e., the above
referenced alleged Commercial/Civil/Cause as well as ALL commercial paper (negotiable instruments) therein, within
any court or administrative triounal/unit within any venue, jurisdiction, and forum the Undersigned may deem appropriate
to proceed within in the event of ANY and ALL breach(s) of this agreement by Respondent(s) to compel specific
performance and or damages arising from injuries there from. The defaulting party will be foreclosed by laches and or
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 12 of 19 PagelD: 19

estoppel from maintaining or enforcing the original offer/presentment in any mode or manner whatsoever, at any time,
within any proceeding/action. Furthermore, the respondents are foreclosed against the enforcement, retaliation, assault,
infringement, imprisonment, trespass upon the rights, properties, estate, person whether legal, natural or otherwise of the

' presenter/petitioner and/or his interest and/or his estate retroactively, at present, post-actively, forever under any
circumstances, guise, and or presumption!

lil, NOTICE OF COMMON-LAW ARBITRATION:

10294.Piease be advised that in-as-much as the Undersigned has “secured” the “interest” in the “name” of the all-capital-
letter “named” defendant as employed/used upon the face; and within, ALL documents/instruments/records within the
above referenced alleged Commercial/Civil/Cause, to include any and all derivatives and variations in the spelling of said
“name” except the “true name” of the Undersigned as appearing within the Undersigned’s signature block herein below,
through a Common-Law Copyright, filed for record within the Office of the Secretary of State, River Edge State of New
Jersey and or Las Vegas State of Nevada, and, having “perfected said interest’ in same through incorporation within a
Financing (and all amendments and transcending filings thereto), by reference therein, the Undersigned hereby; and
herein, waives the Undersigned's rights as set, established, and the like therein, and as “perfected” within said Financing
Statement acting/operating to “register” said Copyright, to allow for the Respondent(s) to enter the record of the alleged
“court of record” within the above referenced alleged Commercial/Civil/Cause for the SOLE purpose to correct said
record and comply with Respondent’s(s’) agreed upon duty/obligation to write the “order” and cause same to be
transmitted to restore and release the Undersigned, the Undersigned’s corpus, and ALL property currently under a
“storage contract” under the Undersigned’s Common-Law Copyrighted trade-name; i.e., the all-capital-letter “named”
defendant within the above referenced alleged Commercial/Civil/Cause, within the alleged commercially “bonded”
warehousing agency d.b.a. the commercial corporate Government juridical construct d.b.a. the United States. Please
take special note, that the copyright is with reference to the name and its direct association and/or correlation to the
presenter.

10295. NOTICE: That the arbitrators "must not necessarily judge according to the strict law but as
a general rule ought chiefly to consider the principles of practical business"Norske Atlas
Insurance Co v London General Insurance Co (1927) 28 Lloyds List Rep 104
«“internationally accepted principles of law governing contractual

relations"[DeutscheSchachtbauv R’As al-Khaimah National Oil Co[1990] 1 AC 295]

‘lf the contract (valid or otherwise) contains an arbitration clause, then the proper forum to
determine whether the contract is void or not, is the arbitration tribunal.[For example, see
HeymanvDarwins Ltd.[1942] AC 356

*That any determination by the arbitrator is binding upon all parties, and that all parties agree
to abide by the decision of the arbitrator, that the arbitrator is to render a decision based
upon the facts and conclusions as presented within the terms and conditions of the
contract. Any default by any party must be supported by proof and evidence of said
default, that default shall serve as tacit acquiescence on behalf of the party who defaulted
as having agreed to the terms and conditions associated with the self-executing binding
irrevocable contract coupled with interests. That the arbitrator is prohibited from
considering and/or relying on statutory law, as it has been held that any time any party
relies on or enforces a statute, they possess no judicial power

*“A judge ceases to set as a judicial officer because the governing principals of
administrative law provides that courts are prohibited from substituting their evidence,
testimony, record, arguments and rationale for that of the agency. Additionally, courts are
prohibited from their substituting their judgments for that of the agency.” AISI v US, 568
F2d 284.

«"...judges who become involved in enforcement of mere statutes (civil or criminal in nature
and otherwise), act as mere "clerks" of the involved agency..." K.C. Davis, ADMIN. LAW,
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 13 of 19 PagelD: 20

Ch. 1 (CTP. West's 1965 Ed.)

»" ... their supposed ‘court’ becoming thus a court of limited jurisdiction’ as a mere extension
of the involved agency for mere superior reviewing purposes.” K.C. Davis, ADMIN. LAW,
P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E.281 US 464;Keller v PE, 261 US 428.

*"When acting to enforce a statute, the judge of the municipal court is acting an
administrative officer and not as a judicial capacity; courts in administrating or enforcing
statutes do not act judicially. but, merely administerially."Thompson v Smith. 155 Va.
376. 154 SE 583, 71 ALR 604.

“"It is basic in our law that an administrative agency may act only within the area of
jurisdiction marked out for it by law. If an individual does not come within the coverage of
the particular agency's enabling legislation the agency is without power to take any action
which affects him." Endicott v Perkins, 317 US 501

“"It is not every act, legislative in form, that is law. Law is something more than mere will
exerted as an act of power...Arbitrary power, enforcing its edicts to the injury of the person
and property of its subjects is not law.”Hurtado v. California(1884) 110 US 515 (1984).

* Some of the aforementioned cases are not published, however, these are still fundamental
principles of law, and one of the fundamental principles of arbitration is that the arbitrator
sits as judge over the facts, and as such to preserve the sanctity of the process an
arbitrator receives the same immunity as a judge and is exempt from prosecution and or
review, unless it can be proved that the arbitrator intentionally ignored the evidence and
acted in conspiracy to defraud the parties.

10296, As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing Respondent's(s’)
agreed upon duty/obligation as set, established, and agreed upon within this Conditional Acceptance for Value and
counter offer/claim for Proof of Claim and thereby create/cause a “breach” of said contractually binding agreement on the
part of the Respondent(s), Respondent(s) is hereby; and herein, NOTICED that if this waiver of said Copyright is not
liberal, NOR extensive enough, to allow for the Respondent(s) to specifically perform ail duties/obligations as set,
established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim for Proof of Claim:
Respondent(s) may; in “good faith” and NOT in fraud of the Undersigned, take all needed and required liberties with said
Copyright and this waiver in order to fulfili and accomplish Respondent's(s’) duties/obligations set, established, and
agreed upon between the parties to this agreement.

10297. if Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver, Respondent(s) is
invited to address such questions and or concerns to the Undersigned in writing, and causing said communiqués to be
transmitted to the Undersigned and below named Notary/Third Party. The respondents have acted as if the contract
quasi-or otherwise does not place a binding obligation upon their persons, upon their organizations, upon their
institutions, upon their job qualifications, and breaching that obligation breaches the contract, for which they cannot
address due to the direct conflict of interest. It is as a result of that conflict of interest that binding arbitration shall be
instituted

10298. Your failure to respond, and this would include each of the respondents by their representative, and if represented
by the Atty. Gen. such representation must be responsive for each State and/or State
organization/department/agency,separately and severally to each of the points of averment, failure to respond to a single
point of averment will constitute acquiescence, forfeiture, and a waiver of all rights with respects all of the points raised in
this presentment.
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 14 of 19 PagelD: 21

V. NOTICE TO AGENT IS NOTICE TO PRINCIPAL AND VICE VERSA

10299. NOTICE: in this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a) the words “include,”
“includes,” and “including,” are not limiting; (b) the word “all” includes “any” and the word “any” includes “all”; (c) the word
“or” is not exclusive except when used in conjunction with the word “and”; as in, “and/or”; and (d) words and terms (i) in
the singular number include the plural, and in the plural, the singular; (ji) in the masculine gender include both feminine
and neuter,

10300.This presentment shall constitute a CLAIM against the assets of your institution and is valid upon your failure to
comply with the requirement of this agreement and to VALIDATE NOT VERIFY THE COMPREHENSIVE ACCOUNTING!

10301.NOTICE: All tities/names/appellations of corporate Government juridical constructs, and branches, departments,
agencies, bureaus, offices, sub-whatever's, and the like thereof, include any and all derivatives and variations in the
spelling of said titles/names/appellations.

10302.NOTICE: Any and ali atternpts at providing the requested and necessary Proof of Claims raised herein above; and,
requesting the additional ten (10) Calendar days in which to provide same; and, to address any and all questions and
concerns to the Undersigned in regards to the Stated Copyright and waiver herein expressed, in any manner other than
that provided for herein will be deemed non-responsive.

The Undersigned extends to the Respondent(s) the Undersigned’s appreciations and thanks for Respondent’s(s) prompt
attention, response, production of above Proof(s) of Claim and assistance in this/these matter(s).This presentment is not to
be construed as an acceptance and/or application and/or subscription and/or request for license, admittance to any
jurisdiction quasi-or otherwise. But shall remain as a direct objection to any and ail claims to the contrary.

Sincerely,
Without Recourse

’ \ ea
i * .
, Walon eon,

©
‘

Marlon A. Pena

Contract # 2019-4421568259 170-M02852261— A5178R582© is secured and reserved with all rights
retained, Private Property no trespass permitted or allowed under common law restrictions
and prohibitions.

Page 13[13
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 15 of 19 PagelD: 22

EXHIBIT B
Cage 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 16 of 19 PagelD: 23

SAA-CBIHO-7010D1-KDT1-$59N236 A08A-MP-00]

IN THE MATTER OF THE ARBITRATION BETWEEN:

§
MARLON A. PENA, ET AL., §
§
§ Contract No.: SAAMP-A08A-062019-SLG
CLAIMANT, 8
¥ §
§
§ 9 UNITED STATES CODES
TD AUTO FINANCE, ET AL., 8 §1, §2, AND §9
:
RESPONDENT(S). 8
§
SEALED.
FINAL ARBITRATION AWARD

Breech or violation of required contract terme:
The parties have agreed that a judgment of the court shall be entered upon the award made

pursuant to the arbitration, and shall specify the court, then at any time within one year after the
award is made any party to the arbitration may apply to the court so specified for an order
confirming the award, and thereupon the court must grant such an order unless the award is
vacated, modified, or corrected as prescribed in sections 10 and 11 of this Title. If no court is
specified in the agreement of the parties, then such application may be made to the United States
court in and for the district within which such award was made. Notice of the application shall be
served upon the adverse party and thereupon the court shall have jurisdiction of such party as
though they had appeared generally in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be made upon the adverse party ar
their attorney as prescribed by law for service of notice of motion in an action in the same court. If
the adverse party shall be a nonresident, then the notice of the application shall be served by the
marshal of any district within which the adverse party may be found in like manner as other process

of the court.!
Arbitrator’s Name: Sandra Goulette
Hearing Location: Laurel, Mississippi

This Arbitrator, Sandra Goulette: having considered the Claimant’s request for dispute

resolution on complaint, finds the following:

Jurisdictional Allegations:
1. This Arbitrator has Subject Matter Jurisdiction, SMd; as acknowledged by 9 U.S.

Codes §1, §2, §9; 28 U.S. Code §§ 1346; and the established common law not limited to the following

specifics:
a. That Marlon A. Pena is a citizen of the state of New Jersey: -
b. That the Respondent(s)

i. TD AUTO FINANCE - CEO, ET AL

 

tne
* Joly 30, 1947, Ch, 392, 61 Stat. 672.
SITCOMM ARBITRATION ASSOCIATION Page 2 of 20
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 17 of 19 PagelD: 24

EXHIBIT C
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 18 of 19 PagelD: 25

» ® . ina-
USPS Tr a cki n g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove X

Tracking Number: 9505512165479238190147

Your item was delivered in or at the mailbox at 8:58 am on August 28, 2019 in
COLLINGSWOOD, NJ 08108.

Y Delivered

August 28, 2019 at 8:58 am
Delivered, In/At Mailbox
COLLINGSWOOD, NJ 08108

Get Updates \v

 

Text & Email Updates

 

Tracking History

 

Product Information

 

See Less N

yoeqpes 4

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.
Case 2:19-cv-21492-MCA-MAH Document 1-1 Filed 12/20/19 Page 19 of 19 PagelD: 26

EXHIBIT D
